EXHIBIT 10.B
 
Execution Copy
 








 
PURCHASE AND SALE AGREEMENT




By and Among


CIG Gas Supply Company,
Wyoming Gas Supply Inc.,
WIC Holdings Inc.,
El Paso Wyoming Gas Supply Company


And


Wyoming Interstate Company, Ltd.




November 1, 2005












--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS
1
 
Section 1.1
Definitions
1
 
Section 1.2
Rules of Construction
2
       
ARTICLE II PURCHASE AND SALE
2
 
Section 2.1
Closing
2
       
ARTICLE III REPRESETNATIONS AND WARRANTIES
3
 
Section 3.1
Representations and Warranties of Sellers
3
 
Section 3.2
Representations and Warranties of the Purchasers Concerning the Transaction
3
       
ARTICLE IV COVENANTS AND AGREEMENTS
5
 
Section 4.1
Commercially Reasonable Efforts; Further Assurances
5
 
Section 4.2
Expenses
5
 
Section 4.3
Indemnity Regarding Section 3.2 Representations and Covenants
5
 
Section 4.4
Indemnity Regarding Section 3.1 Representations and Covenants
5
 
Section 4.5
Survival of Representations
5
 
Section 4.6
Exclusive Remedy
5
 
Section 4.7
General Limitation of Damages
5
 
Section 4.8
No Waiver Relating to Claims for Fraud/Willful Misconduct
6
       
ARTICLE V MISCELLANEOUS
6
 
Section 5.1
Notices
6
 
Section 5.2
Governing Law; Jurisdiction; Waiver of Jury Trial
6
 
Section 5.3
Entire Agreement; Amendments and Waivers
7
 
Section 5.4
Binding Effect and Assignment
7
 
Section 5.5
Severability
7
 
Section 5.6
Execution
7
       
Schedule 1
   





 


 

i


--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of November 1,
2005 (the “Effective Date”), is entered into by and among (a) CIG Gas Supply
Company, a Delaware corporation (“WIC GP”), Wyoming Gas Supply Inc., a Delaware
corporation (“WIC LP”, and collectively with WIC GP, the “Sellers”), (b) WIC
Holdings Inc., a Delaware corporation (“CIG Sub 1”), El Paso Wyoming Gas Supply
Company, a Delaware corporation (“CIG Sub 2”, and collectively with CIG Sub 1,
the “Purchasers”).
 
W I T N E S S E T H:
 
WHEREAS, WIC GP is the sole general partner of Wyoming Interstate Company, Ltd.,
a Colorado limited partnership (“WIC”), and WIC LP is the sole limited partner
of WIC; and
 
WHEREAS, subject to the terms and conditions set forth herein, Sellers desire to
sell to the Purchasers, and the Purchasers desire to purchase from Sellers, the
Sellers’ general and limited partnership interest in WIC; and
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:
 
 
ARTICLE I 
DEFINITIONS
 
Section 1.1  Definitions
 
In this Agreement, unless the context otherwise requires, the following terms
shall have the following meanings respectively:
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means any day on which commercial banks are generally open for
business in New York, New York other than a Saturday, a Sunday or a day observed
as a holiday in New York, New York under the Laws of the State of New York or
the federal Laws of the United States of America.
 
“CIG Sub 1” has the meaning set forth in the Preamble.
 
“CIG Sub 2” has the meaning set forth in the Preamble.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Damages” means claims, liabilities, damages, penalties, judgments, assessments,
losses, costs, expenses, including reasonable attorneys’ fees and expenses,
incurred by the party seeking indemnification under this Agreement.
 
“Effective Date” has the meaning set forth in the Preamble.
 
“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever, but does not include any restriction on transfer arising or existing
under applicable securities laws.
 
“governing documents” means, with respect to any person, the certificate or
articles of incorporation, by-laws, articles of organization, corporation
agreement, partnership agreement, formation agreement, joint venture agreement,
unanimous shareholder agreement or declaration or other similar governing
documents of such person.
 
“Governmental Entity” means any (a) multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau or agency, domestic or foreign, (b) subdivision, agent,
commission, board, or authority of any of the foregoing, or
(c) quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under, or for the account of, any of the foregoing.
 
“Laws” means all statutes, regulations, statutory rules, orders, judgments,
decrees and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
(including the NYSE) or self-regulatory authority, but does not include
Environmental Laws.
 
“Materiality Requirement” means any requirement in a representation or warranty
that a condition, event or state of fact be “material,” correct or true in “all
material respects,” have a “Material Adverse Effect” or be or not be “reasonably
expected to have a Material Adverse Effect” (or other words or phrases of
similar effect or impact) in order for such condition, event or state of facts
to cause such representation or warranty to be inaccurate.
 
“Partnership Agreement” is the Wyoming Interstate Company, Ltd. Limited
Partnership Agreement, dated November 4, 1981.
 
“Partnership Purchase Price” has the meaning set forth in Section 2.1(b).
 
“subsidiary” means with respect to a specified person, any other person (a) that
is a subsidiary as defined in Rule 405 of the Rules and Regulations under the
Securities Act of such specified person and (b) of which such specified person
or another of its subsidiaries owns beneficially more than 50% of the equity
interests.
 
“WIC GP” has the meaning set forth in the Preamble.
 
“WIC LP” has the meaning set forth in the Preamble.
 
Section 1.2  Rules of Construction
 
The division of this Agreement into articles, sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to an “Article” or “Section” followed by a number or a letter
refer to the specified Article or Section of this Agreement. The terms “this
Agreement,”“hereof,”“herein” and “hereunder” and similar expressions refer to
this Agreement and not to any particular Article, Section or other portion
hereof. Unless otherwise specifically indicated or the context otherwise
requires, (a) all references to “dollars” or “$” mean United States dollars,
(b) words importing the singular shall include the plural and vice versa and
words importing any gender shall include all genders, (c) “include,”“includes”
and “including” shall be deemed to be followed by the words “without
limitation,” and (d) all words used as accounting terms shall have the meanings
assigned to them under United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”). In the event
that any date on which any action is required to be taken hereunder by any of
the parties hereto is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day. Reference to any party
hereto is also a reference to such party’s permitted successors and assigns. The
Exhibits attached to this Agreement are hereby incorporated by reference into
this Agreement and form part hereof. Unless otherwise indicated, all references
to an “Exhibit” followed by a number or a letter refer to the specified Exhibit
to this Agreement. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.
 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1  Closing
 
(a)  Closing Date. The closing (the “Closing”) of the transactions contemplated
under this Section 2.1 shall be held at the offices of the Purchasers at the El
Paso Building, 1001 Louisiana St., Houston, Texas 77002 on the Effective Date.
The “Closing Date,” as referred to herein, shall mean the date of the Closing.
 
(b)  Purchase and Sale of Partnership Interest. On the Closing Date (i) WIC GP
hereby sells to CIG Sub 1, and CIG Sub 1 hereby purchases from WIC GP, all of
WIC GP’s general partnership interest in WIC for an aggregate cash amount of
$106,000,000 (the “Sub 1 Purchase Price”), and (ii) WIC LP hereby sells to CIG
Sub 2 and CIG Sub 2 hereby purchases from WIC LP, all of WIC LP’s limited
partnership interest in WIC for aggregate cash amount of $106,000,000 (the “Sub
2 Purchase Price”, and together with the Sub 1 Purchase Price, collectively the
“Partnership Purchase Price”). Both WIC GP and WIC LP expressly approve and
consent to the sale of the partnership interests to CIG Sub 1 and CIG Sub 2,
respectively, and both agree to relieve the other from any further obligations
under the Partnership Agreement.
 
(c)  Deliveries.
 
(i)  WIC GP hereby sells, transfers and conveys to CIG Sub 1 all of the general
partnership interest, and CIG Sub 1 expressly accepts the general partnership
interest and all obligations of WIC GP under the Partnership Agreement, and WIC
LP, sells, transfers and conveys to CIG Sub 2 all of the limited partnership
interest, and CIG Sub 2 expressly accepts the limited partnership interest and
the obligations of WIC LP under the Partnership Agreement, in each case, the
sale, transfer and conveyance of the partnership interest is free and clear of
any Encumbrances; and
 
(ii)  the Purchasers shall pay, or cause to be paid, to: (a) WIC GP an amount in
cash equal to the Sub 1 Purchase Price and (b) WIC LP an aggregate amount of
cash equal to the Sub 2 Purchase Price.
 
(d)  Purchase Price Adjustment. Promptly after the Closing Date, each of the
Sellers and Purchasers shall calculate the book value of each Seller’s
investment (“Closing Date Book Value”) in WIC as of the Closing Date. In the
event the Closing Date Book Value is greater than the book value of the
applicable Seller’s investment in WIC on October 1, 2005 (“Initial Book Value”)
then the applicable Purchaser will promptly pay to the applicable Seller the
difference between the Closing Date Book Value and the Initial Book Value. In
the event the applicable Seller’s Initial Book Value is greater than its Closing
Date Book Value, then such Seller shall promptly pay to the applicable Purchaser
the difference between the Initial Book Value and the Closing Date Book Value.
 
 
ARTICLE III 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1  Representations and Warranties of Sellers
 
 Each of the Sellers jointly and severally represents and warrants to the
Purchasers that:
 
(a)  Ownership, Etc. of Partnership Interest. Each Seller is the record or
beneficial owner of the partnership interest listed across from the name of such
Seller on Schedule 1 hereto (the “Sellers’ Interest”). Such Sellers’ Interest
are the only equity interests owned (either beneficially or of record) by such
Seller. Each Seller holds such Sellers’ Interest free and clear of all
Encumbrances.
 
(b)  Authority. Each of the Sellers has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement by the Sellers and the consummation by the
Sellers of the transactions contemplated by this Agreement have been duly and
validly authorized by all necessary corporate action and no other corporation
proceedings on the part of any of the Sellers are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
 
(c)  Execution and Delivery. This Agreement has been duly executed and delivered
by each of the Sellers and constitutes their respective legal, valid and binding
obligation, enforceable against each of them in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency and other applicable
Laws affecting creditors’ rights generally, and by general principles of equity.
 
Section 3.2  Representations and Warranties of the Purchasers Concerning the
Transaction
 
Each of the Purchasers severally represents and warrants to the Sellers that:
 
(a)  Organization and Standing. Each Purchaser has been duly organized and is
validly existing under the Laws of its jurisdiction of organization with full
legal or corporate power and authority to own, lease and operate its properties
and to conduct its businesses as currently owned and conducted except where,
individually or in the aggregate, the failure to be so organized or existing or
to have such power or authority could not reasonably be expected to have a
material adverse effect on the ability of such Purchaser to close the
transactions contemplated under this Agreement. Each Purchaser is duly qualified
to do business in each jurisdiction in which the nature of the business
conducted by it or the ownership or leasing of its properties requires it to so
qualify, except where, individually or in the aggregate, the failure to be so
qualified could not reasonably be expected to have a material adverse effect on
the ability of such Purchaser to close the transactions contemplated under this
Agreement.
 
(b)  Authority and No Conflicts.
 
(i)  Each Purchaser has all requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by such Purchaser and the consummation thereby of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action and no other proceedings on the part of Purchaser are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
 
(ii)  This Agreement has been duly executed and delivered by each Purchaser and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency and other applicable Laws affecting creditors’ rights generally, and
by general principles of equity.
 
(iii)  Neither the execution and delivery of this Agreement by each Purchaser
nor the performance by such Purchaser of its obligations hereunder and the
completion of the transactions contemplated hereby, will:
 
(A)  conflict with, or violate any provision of, the governing documents of such
Purchaser;
 
(B)  other than obtaining or making, as applicable, any other consents,
approvals, orders, authorizations, registrations, declarations or filings which,
if not obtained or made, could not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of such Purchaser
to close the transactions contemplated under this Agreement, violate or breach
any Laws applicable to such Purchaser;
 
(C)  other than obtaining or making, as applicable, any other consents,
approvals, orders, authorizations, registrations, declarations or filings which,
if not obtained or made, could not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the ability of such Purchaser
to close the transactions contemplated under this Agreement, violate or conflict
with or result in the breach of, or constitute a default (or an event that with
the giving of notice, the passage of time, or both would constitute a default)
under, or entitle any party (with the giving of notice, the passage of time or
both) to terminate, accelerate, modify or call any obligations or rights under
any credit agreement, note, bond, mortgage, indenture, deed of trust, contract,
agreement, lease, license, franchise, permit, concession, easement or other
instrument to which such Purchaser is a party or by which such Purchaser or its
property is bound or subject; or
 
(D)  except as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
close the transactions contemplated under this Agreement, result in the
imposition of any Encumbrance upon or require the sale or give any person the
right to acquire any of the assets of such Purchaser or restrict, hinder, impair
or limit the ability of such Purchaser to carry on its business as and where it
is now being carried on.
 
(c)  No Defaults. Neither Purchaser is in default under or in violation of, and
there has been no event, condition or occurrence which, after notice or lapse of
time or both, would constitute such a default or violation of, or permit the
termination of, any term, condition or provision of (i) its governing documents,
(ii) any credit agreement, note, bond, mortgage, indenture, contract, agreement,
lease, license, franchise, permit, concession, easement or other instrument to
which such Purchaser is a party or by which such Purchaser any of its property
is bound or subject, except, in the case of clause (ii), for defaults,
violations and terminations which, individually or in the aggregate, could not
reasonably be expected to have a material adverse effect on the ability of such
Purchaser to close the transactions contemplated under this Agreement.
 
(d)  Brokerage and Finder’s Fee. Neither of the Purchasers, their affiliates nor
any shareholder, director, officer or employee thereof, has incurred or will
incur on behalf of such Purchaser, any brokerage, finders’ or similar fee in
connection with the transactions contemplated by this Agreement for which any of
the Sellers or their affiliates will be obligated.
 
 
ARTICLE IV
COVENANTS AND AGREEMENTS
 
Section 4.1  Commercially Reasonable Efforts; Further Assurances
 
Subject to the other terms of this Agreement, the parties hereto agree that,
from time to time, whether before, at or after the Closing Date, each of them
will execute and deliver, or cause to be executed and delivered, such
instruments of assignment, transfer, conveyance, endorsement, direction or
authorization as may be necessary to consummate and make effective such
transactions.
 
Section 4.2  Expenses
 
All costs and expenses incurred in connection with this Agreement, including
legal fees, accounting fees, financial advisory fees and other professional and
non-professional fees and expenses, shall be paid by the party hereto incurring
such expenses.
 
Section 4.3  Indemnity Regarding Section 3.2 Representations and Covenants
 
Subject to the provisions of this Article IV, each Purchaser shall indemnify and
hold harmless the Sellers and their respective affiliates from any and all
Damages incurred by any such party or any of their respective affiliates in
connection with the breach of a representation or warranty set forth in Section
3.2 or a covenant or agreement made by either of the Purchasers hereunder,
provided, however, that the aggregate liability of each Purchaser shall not
exceed an amount equal to one-half of the Partnership Purchase Price.
 
Section 4.4  Indemnity Regarding Section 3.1 Representations and Covenants
 
Subject to the provisions of this Article IV, each Seller shall indemnify and
hold harmless the Purchasers and their respective affiliates from any and all
Damages incurred by any such party or any of their respective affiliates in
connection with the breach of a representation or warranty set forth in Section
3.1 or a covenant or agreement made by either of the Sellers hereunder,
provided, however, that the aggregate liability of each Seller shall not exceed
such Seller’s pro rata portion of the Partnership Purchase Price.
 
Section 4.5  Survival of Representations
 
The representations, warranties, covenants and agreements contained in this
Agreement or made in any certificate or document delivered pursuant hereto shall
survive the Closing regardless of any investigation made by the parties hereto
and regardless of any knowledge acquired or capable of being acquired whether
before or after the Closing Date.
 
Section 4.6  Exclusive Remedy
 
Except as set forth in Section 4.8, the parties agree that the indemnification
provisions in this Article IV shall be the exclusive remedy of the parties with
respect to breaches of representations and warranties and failures to perform
covenants or agreements hereunder.
 
Section 4.7  General Limitation of Damages
 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT AS
SET FORTH IN SECTION 4.8, THE PURCHASERS AND THEIR AFFILIATES SHALL NOT BE
LIABLE TO THE SELLERS AND THEIR AFFILIATES, NOR SHALL THE SELLERS AND THEIR
AFFILIATES BE LIABLE TO THE PURCHASERS OR THEIR AFFILIATES, FOR ANY EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES
(INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES) ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 4.8  No Waiver Relating to Claims for Fraud/Willful Misconduct
 
The liability of any party under this Article IV shall be in addition to, and
not exclusive of, any other liability that such party may have at law or in
equity based on such party’s (a) fraudulent acts or omissions or (b) willful
misconduct. None of the provisions set forth in this Agreement shall be deemed
to be a waiver by or release of any party of any right or remedy which such
party may have at law or equity based on any other party’s fraudulent acts or
omissions or willful misconduct nor shall any such provisions limit, or be
deemed to limit, (i) the amounts of recovery sought or awarded in any such claim
for fraud or willful misconduct, (ii) the time period during which a claim for
fraud or willful misconduct may be brought, or (iii) the recourse which any such
party may seek against another party with respect to a claim for fraud or
willful misconduct.
 
 
ARTICLE V 
MISCELLANEOUS
 
Section 5.1  Notices
 
Any notice, request, instruction, correspondence or other document to be given
hereunder by any party to another party (each, a “Notice”) shall be in writing
and delivered in person or by courier service requiring acknowledgment of
receipt of delivery or mailed by U.S. registered or certified mail, postage
prepaid and return receipt requested, or by telecopier, as follows; provided,
that copies to be delivered below shall not be required for effective notice and
shall not constitute effective notice:
 
If to any Seller, addressed to:


El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: General Counsel
Telecopy: (713) 420-2813


If to any Purchaser, addressed to:


El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: General Counsel
Telecopy: (713) 420-2813


Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.
 
Section 5.2  Governing Law; Jurisdiction; Waiver of Jury Trial
 
To the maximum extent permitted by applicable Law, the provisions of this
agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to principles of conflicts of law.
Each party thereto hereby irrevocably and unconditionally (a) consents and
submits to the exclusive jurisdiction of any federal or state court located in
the State of Texas (the “Texas Courts”) for any actions, suits or proceedings
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement (and agrees not to commence any litigation relating thereto
except in such courts), (b) waives any objection to the laying of venue of any
such litigation in the Texas Courts and agrees not to plead or claim in any
Texas Court that such litigation brought therein has been brought in any
inconvenient forum and (c) acknowledges and agrees that any controversy which
may arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising or relating to this Agreement or the
transactions contemplated by this Agreement.
 
Section 5.3  Entire Agreement; Amendments and Waivers
 
This Agreement constitutes the entire agreement between and among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between or among the parties in connection with the subject matter
hereof except as set forth specifically herein or contemplated hereby. No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
 
Section 5.4  Binding Effect and Assignment
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any person other than
the parties hereto and their respective permitted successors and assigns, any
rights, benefits or obligations hereunder. No party hereto may assign, transfer,
dispose of or otherwise alienate this Agreement or any of its rights, interests
or obligations under this Agreement (whether by operation of law or otherwise).
Any attempted assignment, transfer, disposition or alienation in violation of
this Agreement shall be null, void and ineffective.
 
Section 5.5  Severability
 
If any term or other provision of this Agreement is invalid, illegal, or
incapable of being enforced by any rule of applicable Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated herein are
consummated as originally contemplated to the fullest extent possible.
 
Section 5.6  Execution
 
This Agreement may be executed in multiple counterparts each of which shall be
deemed an original and all of which shall constitute one instrument.
 

9


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.
 
CIG GAS SUPPLY COMPANY




By:/s/ Daniel B. Martin
Name: Daniel B. Martin
Title: Senior Vice President




WYOMING GAS SUPPLY INC.




By:/s/ Daniel B. Martin
Name: Daniel B. Martin
Title: Senior Vice President




WIC HOLDINGS INC.




By:/s/ James J. Cleary
Name: James J. Cleary
Title: President




EL PASO WYOMING GAS SUPPLY COMPANY




By:/s/James J. Cleary
Name: James J. Cleary
Title: President




WYOMING INTERSTATE COMPANY LTD.


By: CIG Gas Supply Company


By:/s/James J. Cleary
Name: James J. Cleary
Title: President

9


--------------------------------------------------------------------------------



SCHEDULE 1


Name and Address
of Unitholder
 
Partnership Interest
CIG GAS SUPPLY COMPANY:
 
.
El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: General Counsel
 
 
 
50% General Partner
WYOMING GAS SUPPLY INC.:
 
 
El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention: General Counsel
 
 
50% Limited Partner




